Name: 74/363/EEC: Commission Decision of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-07-19

 Avis juridique important|31974D036374/363/EEC: Commission Decision of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (Only the English text is authentic) Official Journal L 196 , 19/07/1974 P. 0021 - 0021++++COMMISSION DECISION OF 13 JUNE 1974 EXEMPTING THE UNITED KINGDOM FROM APPLYING TO CERTAIN SPECIES THE COUNCIL DIRECTIVE OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 74/363/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 29 SEPTEMBER 1970 ( 1 ) ON THE MARKETING OF VEGETABLE SEED , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 11 DECEMBER 1973 ( 2 ) , AND IN PARTICULAR ARTICLE 42A THEREOF ; HAVING REGARD TO THE REQUEST FROM THE UNITED KINGDOM ; WHEREAS ASPARAGUS AND CHICORY SEED HAVE NO SIGNIFICANCE FOR THE UNITED KINGDOM ALTHOUGH THEY ARE MARKETED THERE ; WHEREAS THE DIRECTIVE MAKES IT POSSIBLE TO GRANT EXEMPTION FOR THE SPECIES CONCERNED , AND AT THE SAME TIME DOES NOT LAY DOWN ANY PARTICULAR REQUIREMENTS ; WHEREAS IT IS , THEREFORE APPROPRIATE TO EXEMPT THE UNITED KINGDOM FROM APPLYING THE PROVISIONS OF THE DIRECTIVE , RELATING TO THE ESTABLISHMENT OF A NATIONAL CATALOGUE OF VARIETIES , TO THE SPECIES IN QUESTION WHILE MAINTAINING THE OBLIGATION TO APPLY THE PROVISIONS RELATING TO THE MARKETING OF SEED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS EXEMPTED FROM APPLYING THE PROVISIONS OF ARTICLES 3 TO 15 OF THE COUNCIL DIRECTIVE OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED , TO THE SPECIES LISTED BELOW : ( A ) ASPARAGUS OFFICINALIS L . - ASPARAGUS ; ( B ) CHICORIUM INTYBUS L . VAR . FOLIOSIUM BISCH . - CHICORY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 13 JUNE 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 7 . ( 2 ) OJ NO L 356 , 27 . 12 . 1973 , P . 79 .